DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 18 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “said device” to be “the LC beam modulator”. Therefore, claim 14 is rejected.
Claims 18 and 35-37 recite the limitation "a liquid crystal (LC) beam modulator" in line 1. However, since the liquid crystal (LC) beam modulator has already been defined in claims 9, 10, 11 and 15, respectively, it is unclear whether “a liquid crystal (LC) beam modulator” in claims 18 and 35-37 refers to a separate LC modulator, or to the already-instantiated limitation of “a liquid crystal (LC) modulator”. Examiner interprets the limitations to read, “the liquid crystal (LC) beam modulator”. Therefore, claims 18 and 35-37 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-18, 20, 22-23 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe (US 2022/0018961).
Regarding claim 9, O’Keeffe discloses a LC beam modulator (4100, see figure 41, for instance) having a liquid crystal device (4120) and a controller (4170) configured to provide a control signal, (4190) said LC beam modulator (4100) being configured to modulate one of: a divergence or a shape of light (4117) passing therethrough in response to said control signal (4190), wherein said control signal (4190) is responsive to a beam intensity signal (4155/4165) to maintain a constant beam brightness as said beam intensity signal varies ([0246]); and said beam intensity signal (4155/4165) in response to said control signal (4190), wherein said control signal defines a beam shape of a beam (4117/4140) passing therethrough and maintains a constant beam brightness as said beam shape varies ([0246]).

Regarding claim 11, O’Keeffe discloses the modulator as defined in claim 9, wherein said beam intensity signal (4190) is provided by a light source intensity control signal (4170; [0246]).
Regarding claim 12, O’Keeffe discloses the modulator as defined in claim 9, wherein said modulator comprises a memory (4170) containing parameter values for said LC beam modulator according to said beam intensity signal (4190).
Regarding claim 13, O’Keeffe discloses the modulator as defined in claim 9, wherein said modulator comprises a processor (4170) configured to calculate parameter values for said LC beam modulator according to said beam intensity signal (4190).
Regarding claim 14, O’Keeffe discloses the modulator as defined in claim 9, wherein said device (4100) is configured to modulate a divergence of light and an area or solid angle of said beam (4117/4140) and is controlled to maintain a constant beam brightness as said beam intensity signal varies (via 4170).
Regarding claim 15, O’Keeffe discloses the modulator as defined in claim 9, further comprising a photovoltaic device (452; [0101]) for providing power to said modulator (4100), said modulator being a component separate from and to be used with a lighting source (4110) or fixture.
Regarding claim 16, O’Keeffe discloses the modulator as defined in claim 9, comprising a polymer dispersed liquid crystal or a polymer-stabilized liquid crystal device ([0186]).

Regarding claim 18, O’Keeffe discloses in combination, a light source (4110) and a liquid crystal (LC) beam modulator (4100) as defined in claim 9.
Regarding claim 20, O’Keeffe discloses the modulator as defined in claim 9, wherein said controller (4170) modulates said intensity in response to said control signal (4190) defining a solid angle (4140).
Regarding claim 22, O’Keeffe discloses the modulator as defined in claim 9, wherein said controller (4170) comprises a processor configured to calculate said beam intensity according to parameter values for said LC beam modulator (4100).
Regarding claim 23, O’Keeffe discloses the modulator as defined in claim 9, wherein said controller (4170) is configured to maintain a constant beam brightness as said solid angle varies (4140).
Regarding claim 35, O’Keeffe discloses in combination, a light source (4110) and a liquid crystal (LC) beam modulator (4100) as defined in claim 10.
Regarding claim 36, O’Keeffe discloses the combination, a light source (4110) and a liquid crystal (LC) beam modulator (4100) as defined in claim 11.
Regarding claim 37, O’Keeffe discloses in combination, a light source (4110) and a liquid crystal (LC) beam modulator (4100) as defined in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2022